        Case 4:20-cv-00079-JEG-CFB Document 22 Filed 07/22/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA

 MIKE BRIGHTLY, individually and on behalf of all                      CLASS ACTION
 others similarly situated,

       Plaintiff,                                                Case No. 4:20-CV-79


 vs.

                                                                 JURY TRIAL DEMANDED
 CARRIKER INC. D/B/A CARRIKER AUTO
 OUTLET,

   Defendant.
 ______________________________________/


                             JOINT STIPULATION OF DISMISSAL

           Plaintiff, Mike Brightly, and Defendant, Carriker Inc. d/b/a Carriker Auto Outlet, pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of this

action as follows:


1.         All claims of the Plaintiff, Mike Brightly, individually, are hereby dismissed with

prejudice, with each party to bear their own fees and costs.

2.         All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.
     Case 4:20-cv-00079-JEG-CFB Document 22 Filed 07/22/20 Page 2 of 3




Date: July 22, 2020

Respectfully Submitted,

SHAMIS & GENTILE, P.A.                  PARRISH KRUIDENIER DUNN
/s/ Andrew J. Shamis*                   BOLES GRIBBLE GENTRY
Andrew J. Shamis, Esq.                  BROWN & BERGMANN, L.L.P.
Florida Bar No. 101754
ashamis@shamisgentile.com               By: /s/ Gina Messamer
14 NE 1st Avenue, Suite 705             Gina Messamer
Miami, FL 33132                         2910 Grand Avenue
Telephone: 305-479-2299                 Des Moines, Iowa 50312
                                        Telephone: (515) 284-5737
*Seeking admission pro hac vice         Facsimile: (515) 284-1704
                                        Email: gmessamer@parrishlaw.com
Counsel for Plaintiff and the Class     Attorneys for Defendant


PURYEAR LAW, P.C.
/s/ Eric S. Mail
Eric S. Mail, Esq.
Florida Bar No.
3719 Bridge Ave # 6
Davenport, IA 52807
Telephone: 563-265-8344
Email: eric@puryearlaw.com
     Case 4:20-cv-00079-JEG-CFB Document 22 Filed 07/22/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 22, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

                                                              Respectfully submitted,

                                                              By:    /s/ Andrew Shamis
